Case: 19-20267   Document: 00515802245      Page: 1     Date Filed: 03/30/2021




          United States Court of Appeals
               for the Fifth Circuit                       United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                             March 30, 2021
                             No. 19-20267                    Lyle W. Cayce
                                                                  Clerk

   Joanna Burke; John Burke,

                                                      Plaintiffs—Appellants,

                                versus

   Ocwen Loan Servicing, L.L.C.,

                                                      Defendant—Appellee.


                        consolidated with


                            No. 20-20209


   Joanna Burke; John Burke,

                                                      Plaintiffs—Appellants,

                                versus

   Mark Daniel Hopkins; Shelley Hopkins; Hopkins Law,
   P.L.L.C.,

                                                  Defendants—Appellees.
Case: 19-20267         Document: 00515802245          Page: 2      Date Filed: 03/30/2021

                                        No. 19-20267
                                      c/w No. 20-20209


                     Appeals from the United States District Court
                          for the Southern District of Texas
                      USDC Nos. 4:18-CV-4543 & 4:18-CV-4544


   Before Owen, Chief Judge, and Davis and Dennis, Circuit Judges.
   Per Curiam:*
          These consolidated appeals stem from a mortgage foreclosure
   dispute.1 Joanna Burke executed a home equity note (“the Note”) that was
   secured by a Deed of Trust, see Deutsche Bank Nat’l Trust Co. v. Burke, 655
   F. App’x 251, 252 (5th Cir. 2016) (Burke I). That instrument, which was also
   signed by her husband, John Burke, encumbered the Burkes’s home in
   Kingwood, Texas. After the Burkes repeatedly failed to make their loan
   payments, this court held that the holder of the Note, Deutsche Bank
   National Trust Company (“Deutsche Bank”), could proceed with
   foreclosure, see Deutsche Bank Nat’l Trust Co. v. Burke, 902 F.3d 548, 552
   (5th Cir. 2018) (per curiam) (Burke II). The Burkes now sue Deutsche
   Bank’s mortgage servicer, Ocwen Loan Servicing LLC (“Ocwen”), and
   Mark Hopkins and Shelley Hopkins, the Bank’s appellate counsel in Burke I
   and II, and their law firm, Hopkins Law, P.L.L.C., (collectively, “the
   Attorney Defendants”), alleging a variety of claims relating to the foreclosure
   and to the conduct of the Defendants following Burke II. The district court
   dismissed the claims against Ocwen on res judicata grounds and for want of
   prosecution. The court also dismissed the claims against the Attorney
   Defendants for failure to state a claim. We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
              We consolidate case numbers 19-20267 and 20-20209.




                                              2
Case: 19-20267      Document: 00515802245         Page: 3     Date Filed: 03/30/2021




                                    No. 19-20267
                                  c/w No. 20-20209

                                        I.
          We have reviewed the facts pertinent to the foreclosure suit in Burke
   I and II. To summarize, in May 2007, “Joanna Burke signed a Texas Home
   Equity Note . . . promising to pay $615,000 plus interest to secure a loan.”
   Id. at 550. The Note was secured by a Deed of Trust, signed by both Joanna
   and John, placing a lien on their home. Id. In 2011, the Deed of Trust was
   assigned to Deutsche Bank. Id. At the time of the assignment, the Burkes
   had not made a mortgage payment in over a year. Id. Deutsche Bank’s loan
   servicer at the time, OneWest Bank, accelerated the loan, but the couple
   continued not to make their payments. Id. Deutsche Bank thus sought to
   foreclose on the Burkes’s home, and, in 2018, we held that the bank had the
   right to do so. Id.at 552.
          Following our decision in Burke II, the Burkes sent correspondence to
   Ocwen “disputing the validity of the current debt you claim we owe.” The
   Burkes requested “all pertinent information regarding our loan.” Ocwen
   responded through counsel.       It noted that the Burkes appeared to be
   “questioning the entire life of the loan” and that it was “impossible to
   discern every concern” the Burkes may have.              Nevertheless, Ocwen
   furnished the Burkes with copies of the Note, the Deed of Trust, the
   assignment of the Deed of Trust to Deutsche Bank, and the loan payment
   history. Thereafter, in November 2018, the Burkes filed a pro se suit against
   Ocwen in Texas state court. They brought claims for breach of contract,
   breach of the duty of good faith and fair dealing, fraud, negligence, negligent
   misrepresentation, unfair competition, and violations of the Fair Debt
   Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) (collectively,
   the “Collection Claims”). The Burkes also alleged that Ocwen violated the
   Real Estate Settlement Procedures Act, 12 U.S.C. § 2601 et seq. (“RESPA”).
   Ocwen removed the case to federal court and then moved to dismiss the
   Burkes’ Collection Claims on res judicata grounds and to dismiss the RESPA



                                         3
Case: 19-20267       Document: 00515802245             Page: 4     Date Filed: 03/30/2021




                                       No. 19-20267
                                     c/w No. 20-20209

   claim for failure to state a claim. Notably, the Burkes did not respond to
   Ocwen’s motion but moved to remand the case to state court.
          Ruling on the motions before it, the district court granted Ocwen’s
   motion to dismiss the Collection Claims, concluding that the predicates for
   application of res judicata were satisfied. Deutsche Bank, as the loan holder,
   and Ocwen, as the loan servicer, were in privity for purposes of res judicata,
   the court found. Further, the Collection Claims against Ocwen arose out of
   the same nucleus of operative facts as the earlier litigation against Deutsche
   Bank because both concern the loan and foreclosure on the Burkes’s home.
   The court also concluded that the Burkes did not adequately plead a claim
   under RESPA but granted the Burkes twenty-one days to address their
   pleading deficiency. Failure to file an amended complaint within that time
   period, the district court cautioned, would result in dismissal. The court also
   denied the Burkes’s motion to remand. After more than twenty-one days
   passed without the Burkes filing an amended pleading, the court invoked
   Federal Rule of Civil Procedure 41(b) and dismissed the cause without
   prejudice for want of prosecution. The Burkes filed a timely notice of appeal.
          Contemporaneous with the filing of their suit against Ocwen, the
   Burkes, proceeding pro se, sued the Attorney Defendants in Texas state court.
   The Attorney Defendants removed the case to federal court, and the Burkes
   filed a motion to remand, which the district court denied. 2 After the Burkes
   filed an amended complaint, the Attorney Defendants moved to dismiss for
   failure to state a claim. The Burkes then requested leave to file a second
   amended complaint but did not attach an amended pleading or explain what
   new facts or theories they would plead if granted leave. The magistrate judge



          2
            The same district court judge presided over both the actions against Ocwen and
   the Attorney Defendants.




                                             4
Case: 19-20267      Document: 00515802245          Page: 5     Date Filed: 03/30/2021




                                     No. 19-20267
                                   c/w No. 20-20209

   denied the Burkes’s motion. The magistrate conclude that, as best it could
   discern from scouring the Burkes’s amended complaint, the Burkes claimed
   that the Attorney Defendants’ conduct during the foreclosure litigation
   constituted fraud, civil conspiracy, unjust enrichment, and violated the
   Texas Debt Collection Act, Tex. Fin. Code § 392.001 et seq. (“TDCA”),
   and the FDCPA. The magistrate judge issued a report recommending that
   the district judge dismiss the Burkes’s complaint for failure to state a claim.
   The district court adopted the magistrate’s report and dismissed the case
   with prejudice. The Burkes timely appealed.
                                         II.
          We first consider the Burkes’s appeal of their action against Ocwen.
   The Burkes argue that district court erred in denying their motion to remand
   the case to state court. We review this ruling de novo. Scarlott v. Nissan N.
   Amer., Inc., 771 F.3d 883, 887 (5th Cir. 2014). A motion to remand is properly
   denied when federal jurisdiction exists and removal to federal court was
   appropriate. See id. Removal of an action to federal court, in turn, is
   appropriate when, inter alia, federal-question jurisdiction lies. See Caterpillar
   Inc. v. Williams, 482 U.S. 386, 382 (1987). Jurisdiction on this basis “is
   governed by the ‘well-pleaded complaint rule,’ which provides that federal
   jurisdiction exists only when a federal question is presented on the face of the
   plaintiff’s properly pleaded complaint.” Id. Here, the Burkes’s allege
   violations of federal law in the very first paragraph of their complaint:
   “Plaintiffs . . .[file] this . . .Complaint based on the fraudulent and injurious
   acts of Defendant in violation of [sic] Section 1463 of the Dodd-Frank
   Financial Reform Act, the Fair Debt Collection Practices Act, . . . 15 U.S.C[.]
   1692, RESPA[,] 12 U.S.C. § 2605,” and other state law claims. Thus, federal
   jurisdiction exists, and the district court correctly denied the Burkes’s
   motion to remand. See Scarlott, 771 F.3d at 887.




                                           5
Case: 19-20267      Document: 00515802245         Page: 6     Date Filed: 03/30/2021




                                    No. 19-20267
                                  c/w No. 20-20209

          Next, the Burkes contend for the first time on appeal that res judicata
   does not bar their Collection Claims against Ocwen. As mentioned, the
   Burkes failed entirely to file any response to Ocwen’s motion to dismiss.
   Although we recognize that the Burkes proceeded pro se in the district court
   and we liberally construe the briefs of pro se litigants, the Burkes’s complete
   lack of any opposition to Ocwen’s motion to dismiss on the basis of res
   judicata in the district court forfeits their challenge on appeal to the court’s
   granting of that motion. See Michael Ching-Lung Wang v. Formosa Plastics
   Corp. Texas, 268 F. App’x 306, 308 (5th Cir. 2008) (citing FDIC v. Mijalis,
   15 F.3d 1314, 1326 (5th Cir. 1994) (holding that pro se litigant waived
   argument on appeal where he “utterly failed” to assert an argument in the
   district court)); cf. Law Funder, L.L.C. v. Munoz, 924 F.3d 753, 759 (5th Cir.
   2019) (“[I]n failing to oppose” an adversary’s motion, “Munoz has forfeited
   any argument that the district court’s . . . order was improper.”); Vaughner
   v. Pulito, 804 F.2d 873, 877 n.2 (5th Cir. 1986) (“If a party fails to assert a
   legal reason why summary judgment should not be granted, that ground is
   waived and cannot be considered or raised on appeal.”).
          Last, the Burkes challenge the district court’s dismissal without
   prejudice of their case against Ocwen for want of prosecution. “We review
   a dismissal for want of prosecution or failure to obey a court order for abuse
   of discretion.” Larson v. Scott, 157 F.3d 1030, 1032 (5th Cir. 1998). “A
   district court sua sponte may dismiss an action for failure to prosecute or
   comply with any court order.” Id. at 1031 (citing Fed. R. Civ. P. 41(b)).
   As noted, after determining that the Burkes’ Collection Claims were barred
   by res judicata, the district court granted the Burkes leave to amend their
   complaint because their RESPA claim did not meet the pleading
   requirements of Federal Rule of Civil Procedure 8. The court’s order was
   clear: “Failure to file an amended complaint within twenty-one days will
   result in dismissal of the Burkes’ case without further notice.” The Burkes




                                          6
Case: 19-20267         Document: 00515802245                Page: 7        Date Filed: 03/30/2021




                                           No. 19-20267
                                         c/w No. 20-20209

   did not file an amended complaint within that timeframe, so the district court
   dismissed the action without prejudice. On these facts, we cannot say that
   the district court abused its discretion. See State of La. v. Sparks, 978 F.2d
   226, 229, 233 (5th Cir. 1992) (holding that “[t]he district court did not err in
   dismissing with prejudice for lack of prosecution” where, inter alia, “the
   district court gave the parties warning prior to dismissal that if neither did
   anything, the case would be dismissed in two weeks” and neither party
   responded).3
                                               III.
           We turn next to the Burkes’s appeal of their action against the
   Attorney Defendants. They first challenge the district court’s denial of
   remand. As the district court explained, the Burkes’s operative complaint
   alleges that the Attorney Defendants violated a federal statute, the FDCPA,
   and thus the court could exercise federal-question jurisdiction. Accordingly,
   the district court correctly denied remand. See Scarlott, 771 F.3d at 887.
           The Burkes next challenge the district court’s dismissal of claims
   based on the attorney immunity doctrine. The district court determined that


           3
             The Burkes make a passing reference to having been denied due process by not
   being permitted to engage in discovery. Because we conclude that the district court did not
   err in dismissing the action, the Burkes were not entitled to proceed to the discovery phase.
             Further, in three single-sentence paragraphs devoid of legal argument or citation
   to authority, the Burkes make the conclusory assertion that the district court erred in not
   granting their motion (1) to strike Ocwen’s supplemental response to their stay motion,
   (2) for reconsideration, and (3) to reinstate their case. The district court implicitly denied
   the first two motions by not expressly ruling on them and specifically denied the motion to
   reinstate. The Burkes’s single-sentence arguments on appeal are plainly inadequate and
   are therefore forfeited. See Jones v. City of Austin, 442 F. App’x 917, 920 (5th Cir. 2011)
   (“While ‘we liberally construe briefs of pro se litigants and apply less stringent standards to
   parties proceeding pro se than to parties represented by counsel, pro se parties must still brief
   the issues and reasonably comply with the standards of [Federal] Rule [of Appellate
   Procedure] 28.’” (quoting Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995)).




                                                  7
Case: 19-20267      Document: 00515802245           Page: 8     Date Filed: 03/30/2021




                                       No. 19-20267
                                     c/w No. 20-20209

   the Burkes’ claims were subject to dismissal under the attorney immunity
   doctrine because the allegations concerned the conduct of the Attorney
   Defendants in their capacity as lawyers representing Deutsche Bank in the
   underlying foreclosure proceeding.
          “We review de novo a district court’s denial of a motion to dismiss
   based on immunity[.]” Kelly v. Nichamoff, 868 F.3d 371, 374 (5th Cir. 2017)
   (quoting Troice v. Proskauer Rose L.L.P., 816 F.3d 341, 348 (5th Cir. 2016). In
   considering a motion to dismiss under Federal Rule of Procedure 12(b)(6),
   we accept all factual allegations as true and construe the facts in the light most
   favorable to the plaintiff. Id.
          “Under Texas law, attorney immunity is a ‘comprehensive
   affirmative defense protecting attorneys from liability to non-clients,
   stemming from the broad declaration . . . that attorneys are authorized to
   practice their profession, to advise their clients and interpose any defense or
   supposed defense, without making themselves liable for damages.’” Id.
   (quoting Cantey Hanger, LLP v. Byrd, 467 S.W.3d 477, 481 (Tex. 2015)
   (alteration in original) (second set of internal quotation marks omitted)).
   Dismissal based on the attorney immunity defense is proper when “the scope
   of the attorney’s representation—and thus entitlement to the immunity—
   [i]s apparent on the face of the complaint.” Id.
          The Burkes argue that Shelley Hopkins is not entitled to attorney
   immunity because she allegedly worked as a lawyer on “an on-again-off-
   again” basis. But the Burkes do not contend that any of Shelley Hopkins’s
   challenged conduct occurred at a time other than when she was acting in her
   capacity as an attorney in the foreclosure case. Rather, all of the relevant
   claims relate to conduct that occurred during the course of the foreclosure
   case. For example, the Burkes’s amended complaint contends that the
   Attorney Defendants committed fraud by failing to disclose evidence during




                                            8
Case: 19-20267         Document: 00515802245               Page: 9       Date Filed: 03/30/2021




                                          No. 19-20267
                                        c/w No. 20-20209

   the foreclosure litigation of predatory lending by Deutsche Bank and
   committed civil conspiracy by working in concert to suppress evidence and
   make false statements to the district court. The Burkes’s contention that
   Shelley Hopkins did not serve as counsel in the foreclosure case at all times
   is unavailing.
           The Burkes also argue that Mark Hopkins is not protected by the
   doctrine because of a statement he made in a court proceeding concerning
   the Burkes’s mortgage loan file. The Burkes appear to reference a conference
   before the district court in 2017 in the underlying foreclosure litigation
   wherein Mark Hopkins informed the court that he had reviewed the Burkes’s
   mortgage “file, which wasn’t put in evidence before the Court.” Although
   the Burkes now state on appeal that Mark Hopkins withheld this evidence
   from them, they do not point to anywhere in their operative complaint where
   they actually alleged that Mark Hopkins wrongfully withheld the file. The
   Burkes fail to show that the district court erred in applying attorney
   immunity.4
           Finally, the Burkes contest the district court’s dismissal of their case
   with prejudice. We review the district court’s decision only for abuse of
   discretion. See Club Retro, LLC v. Hilton, 568 F.3d 181, 215 n.34 (5th Cir.
   2009). The court granted the Burkes leave to amend their complaint once
   and the Burkes then requested leave to file a second amended complaint. The


           4
             The Burkes make the conclusory assertion that their claim for unjust enrichment
   is “valid” but do not set forth any further argument challenging the district court’s
   determination that their claim is barred by the attorney-immunity doctrine. Thus, this
   issue is forfeited. See Price v. Digital Equip. Corp., 846 F.2d 1026, 1028 (5th Cir. 1988)
   (“Although we liberally construe the briefs of pro se appellants, we also require that
   arguments must be briefed to be preserved.”). The Burkes also block quote a portion of
   the magistrate judge’s report related to its conclusion that they failed to state a claim under
   the FDCA or the TDCA. They do not, however, meaningfully challenge the district
   court’s decision and have therefore forfeited any such argument. See id.




                                                 9
Case: 19-20267     Document: 00515802245          Page: 10     Date Filed: 03/30/2021




                                    No. 19-20267
                                  c/w No. 20-20209

   Burkes did not present any additional facts that they would add to a second
   amended complaint nor did they attach a proposed amended complaint to
   their motion for leave to amend. The court denied the Burkes’s motion. In
   ruling on the motion to dismiss the Burkes’s operative complaint under Rule
   12(b)(6), the court determined that dismissal with prejudice was warranted
   because further amendment would be futile. Based on the history of the case,
   the district court observed, the Burkes are “unwilling or unable to amend in
   a manner that will avoid dismissal.”
          Construing the Burkes’s pro se argument liberally as a challenge to
   both the denial of leave to amend their complaint a second time and to the
   dismissal with prejudice, we agree with the district court. After providing the
   Burkes the opportunity to amend their complaint once, we cannot say the
   court abused its discretion in denying their request for leave to amend their
   complaint a second time where their motion did not explain what new facts
   they would allege nor attach a proposed amended complaint. See Goldstein v.
   MCI WorldCom, 340 F.3d 238, 255 (5th Cir. 2003) (affirming denial of leave
   to amend where the plaintiff did not specify how a second amended
   complaint would differ and did not attach a proposed second amended
   complaint); McKinney v. Irving Indep. Sch. Dist., 309 F.3d 308, 315 (5th Cir.
   2002) (finding no abuse of discretion in the district court's denial of leave to
   amend where the plaintiffs failed to file an amended complaint as a matter of
   right or submit a proposed amended complaint in a request for leave of the
   court and the plaintiffs failed to alert the court as to the substance of any
   proposed amendment). For similar reasons, the court did not abuse its
   discretion in dismissing the case with prejudice after determining that the
   Burkes failed to state a claim and were not able or willing to amend their
   complaint so as to avoid dismissal. Indeed, on appeal, the Burkes remain
   unable to persuasively explain how they could amend their complaint in a
   manner that would state a plausible claim for relief.




                                          10
Case: 19-20267       Document: 00515802245             Page: 11   Date Filed: 03/30/2021




                                        No. 19-20267
                                      c/w No. 20-20209

                                               IV.
         For these reasons, the judgments of the district court are
   AFFIRMED.5




         5
             All pending motions are denied as moot.




                                              11